TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00341-CV


Kennie Sneed and Mildred Sneed, Appellants


v.



General Agents Insurance Company of America, Inc.; The Burlington Insurance
Company, Inc.; RMI International, Inc.; and Ed Weeren
Insurance Agency, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GN500736, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



O R D E R

PER CURIAM

	Appellee Burlington Insurance Company, Inc. has filed a motion seeking to be
dismissed from the appeal.  As part of its motion, Burlington has informed this Court that
appellants Kennie and Mildred Sneed have agreed that they sought to appeal only from the
judgment in favor of General Agents Insurance Company of America, Inc.  RMI International, Inc.
and Ed Weeren Insurance Agency have notified the Court that they join in Burlington's motion. 
We grant the motion and dismiss appellees Burlington Insurance Company, Inc., RMI
International, Inc., and Ed Weeren Insurance Agency from the appeal.  The appeal will continue
with General Agents Insurance Company of America, Inc. as the sole appellee.
	It is ordered July 21, 2005.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish